Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are allowable. The restriction requirement, as set forth in the Office action mailed on 08/20/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 3, 9-11, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowance 
Claims 1-12 are allowed over the prior art of record. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, the primary reason for allowance is applicant’s argument and the inclusion of particularly the limitation of method of printing including printing first and second swaths as solid areas, XY stitching the swaths in X and Y directions in the strip, and additionally stitching at least one of the two swaths in the strip by using a predefined function for an ink amount profile in the Y direction. This invention avoids visible defects in a region of overlap or a strip where swaths are printed next to one another. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henok Legesse whose telephone number is (571) 270-1615.  The examiner can normally be reached on Mon - FRI, 7:30-5:00, ALT.FRI EST.TIME.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HENOK D LEGESSE/Primary Examiner, Art Unit 2853